Exhibit 10.31

RESTRICTED STOCK GRANT AGREEMENT

PURSUANT TO THE SEACOR HOLDINGS INC.

AMENDED 2007 SHARE INCENTIVE PLAN

RESTRICTED STOCK GRANT AGREEMENT (the “Agreement”), dated as of
                            , between SEACOR Holdings Inc., a Delaware
corporation (the “Company”), and                              (the “Grantee”).

W I T N E S S E T H :

WHEREAS, Grantee is an officer or key employee of the Company or one or more
subsidiaries or affiliates of the Company; and

WHEREAS, the Company desires to issue and grant to the Grantee, and the Grantee
desires to accept, shares of the Company’s common stock, $0.01 par value
(“Common Shares”), upon the terms and subject to the conditions herein set
forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Grant of Restricted Stock. In recognition of the Grantee’s commitment to the
continued growth and financial success of the Company, the Company hereby grants
to the Grantee                      (restricted) Common Shares (the “Restricted
Stock”). Except as otherwise provided herein including, without limitation, the
provisions of Paragraph 5 hereof, the Grantee shall have with respect to the
Restricted Stock all of the rights of a holder of Common Shares, including the
rights to receive dividends, if paid, and the right to vote the Common Shares,
provided, however, that, prior to the record date for any dividend, the
Committee shall determine, in its sole discretion, whether (i) the Grantee shall
immediately receive the dividend on the Restricted Stock on the payment date,
notwithstanding the vesting date of the underlying Restricted Stock as set forth
in Section 3 below or (ii) the amount of the dividend otherwise payable on the
Restricted Stock shall be held in escrow from and after the dividend payment
date until the Restricted Stock vests, at which time the amount of the dividend
shall be paid to the Grantee. Simultaneously with the execution and delivery of
this Agreement by the parties hereto, the Company shall deliver to the Grantee a
stock certificate (or certificates) representing the shares of the Restricted
Stock, which certificate(s) shall (a) be registered on the Company’s stock
transfer books in the name of the Grantee and (b) bear (in addition to any other
legends required by applicable law) the following legend (or a legend
substantially similar thereto):

“This certificate and the shares represented hereby are subject to, and shall be
transferable only in accordance with, the provisions of a certain Restricted
Stock Grant Agreement dated                              between
                             and SEACOR Holdings Inc.”

2. Removal of Restricted Stock Legend. After shares of the Restricted Stock
issued to the Grantee hereunder have become vested in accordance with provisions
of this Agreement, promptly upon delivery of stock certificates representing
such vested shares have been delivered by the Grantee to the Company together
with a written request therefor, the Company shall cause the transfer agent for
the Common Shares to issue separate certificates representing a) the Common
Shares that are free of the restrictions set forth herein and without the legend
referred to in Paragraph 1 hereof and b) the remaining unvested Common Shares
bearing the legend referred to in Paragraph 1 hereof.

3. Vesting.

A. Subject to the terms and conditions set forth herein, including, without
limitation, the provisions of Paragraph 5 hereof, beneficial ownership without
the restrictions set forth in Paragraph 1 hereof (“Beneficial Ownership”) of the
restricted stock shall vest in the Grantee as follows and in the respective
dates herein set forth (each such date, or “Vesting Date”):

 

DATE

  

NUMBER OF SHARES

              



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Beneficial Ownership of all of the aforementioned
shares of Restricted Stock shall vest immediately, without any action on the
part of the Company (or its successor as applicable) or the Grantee if, prior to
a Forfeiture hereinafter (as defined) by the Grantee pursuant to Paragraph 5
hereof, any of the following events occur:

 

  (i)

the death of the Grantee;

 

  (ii)

the Retirement (as hereinafter defined) of the Grantee;

 

  (iii)

the termination of the Grantee’s employment with the Company and/or its
subsidiaries, as applicable, by the Company (or applicable subsidiaries) without
Cause (as hereinafter defined); and

 

  (iv)

the occurrence of a Change-in-Control of the Company (as hereinafter defined).

B. As used in this Agreement, the following terms shall have the following
respective meanings:

“Retirement” shall mean Grantee’s formal retirement from employment with the
Company under acceptable circumstances as determined by the Committee in its
sole discretion (which determination may be conditioned upon, among other
things, the Grantee entering into a non-competition agreement with the Company).

“Cause” shall mean (i) fraud, embezzlement or gross insubordination on the part
of the Grantee or breach by the Grantee of his or her obligations under any
Company policy or procedure; (ii) conviction of or the entry of a plea of nolo
contendere by the Grantee for any felony; (iii) a material breach of, or the
willful failure or refusal by the Grantee to perform and discharge, his or her
duties, responsibilities or obligations, as a Grantee; or (iv) any act of moral
turpitude or willful misconduct by the Grantee which (A) is intended to result
in substantial personal enrichment of the Grantee at the expense of the Company
or any of its subsidiaries or affiliates or (B) has a material adverse impact on
the business or reputation of the Company, or any of its subsidiaries or
affiliates.

“Change-in-Control” of the Company shall be deemed to have occurred upon any of
the following events:

 

  (i)

a change in control of the direction and administration of the Company’s
business of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange Act;
or

 

  (ii)

during any period of two (2) consecutive years, the individuals who at the
beginning of such period constitute the Company’s Board of Directors or any
individuals who would be “Continuing Directors” (as hereinafter defined) cease
for any reason to constitute at least a majority thereof; or

 

  (iii)

the Company’s Common Stock shall cease to be publicly traded; or

 

  (iv)

the Company’s Board of Directors shall approve a sale of all or substantially
all of the assets of the Company, and such transaction shall have been
consummated; or

 

  (v)

the Company’s Board of Directors shall approve any merger, consolidation, or
like business combination or reorganization of the Company, the consummation of
which would result in the occurrence of any event described in clause (ii) or
(iii) above, and such transaction shall have been consummated.

Notwithstanding the foregoing, (A) any spin-off of a division or subsidiary of
the Company to its stockholders and (B) any event listed in (i) through
(v) above that the Board of Directors determines not to be a Change-in-Control
of the Company, shall not constitute a Change-in-Control of the Company.

For purposes of the definition of Change-in-Control, “Continuing Directors”
shall mean (x) the directors of the Company in office on the date of this
Agreement and (y) any successor to any such director and any additional director
who after such date was nominated or selected by a majority of the Continuing
Directors in office at the time of his or her nomination or selection.

4. Non-Transferability of Restricted Stock. Except as expressly provided in
Paragraph 3 hereof, prior to the applicable Vesting Dates, no unvested shares of
the Restricted Stock (nor any interest therein) may be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, shall not be
assignable by operation of law and shall not be subject to execution, attachment
or similar process. Any attempted sale, assignment, transfer, pledge,
hypothecation or other disposition of any unvested shares of the Restricted
Stock contrary to the provisions hereof shall be null and void and without
effect.



--------------------------------------------------------------------------------

5. Forfeiture.

A. Except upon occurrence of the events set forth in Paragraphs 3(a)(i),
3(a)(ii) and 3(a)(iii) hereof, upon termination of the Grantee’s employment with
the Company and/or its subsidiaries, as applicable, prior to vesting of
Beneficial Ownership in all of the shares of Restricted Stock, and
notwithstanding the provisions of Paragraph 3(a) hereof, Beneficial Ownership of
the remaining unvested shares of the Restricted Stock shall not vest in the
Grantee and all such unvested shares of the Restricted Stock shall immediately
thereupon be forfeited by the Grantee to the Company (a “Forfeiture”) without
any consideration therefor.

B. Upon a Forfeiture, the Grantee shall, within ten (10) business days
thereafter, deliver to the Company all stock certificates representing all
shares of the forfeited Restricted Stock, together with stock powers duly
executed in blank by the Grantee. From and after the occurrence of such
Forfeiture, and notwithstanding any provision herein to the contrary including,
without limitation, the provisions of Paragraph 1 hereof, the Grantee shall have
no rights to or interests in any shares of the forfeited Restricted Stock (other
than the obligation to transfer and deliver all stock certificates representing
all shares of forfeited Restricted Stock pursuant to this Paragraph 5(b)).

6. Representations and Warranties of Grantee. The Grantee hereby represents and
warrants to the Company as follows:

A. The Grantee has the legal right and capacity to enter into this Agreement and
fully understands the terms and conditions of this Agreement.

B. The Grantee is acquiring the Restricted Stock for investment purposes only
and not with a view to, or in connection with, the public distribution thereof
in violation of the Securities Act of 1933, as amended (the “Securities Act”).

C. The Grantee understands and agrees that none of the shares of the Restricted
Stock may be offered, sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of except in compliance with this Agreement and the
Securities Act pursuant to an effective registration statement or applicable
exemption from the registration requirements of the Securities Act and
applicable state securities or “blue sky” laws, and then only in accordance with
the SEACOR Holdings Inc. Insider Trading and Tipping Policy (the “Insider
Trading Policy”). The Grantee further understands that the Company has no
obligation to cause or to refrain from causing the resale of any of the shares
of the Restricted Stock or any other shares of its capital stock to be
registered under the Securities Act or to comply with any exemption under the
Securities Act which would permit the shares of the Restricted Stock to be sold
or otherwise transferred by the Grantee. The Grantee further understands that,
without approval in writing pursuant to the Insider Trading Policy, no trade may
be executed in any interest or position relating to the future price of Company
securities, such as a put option, call option, or short sale (which prohibition
includes, among other things, establishing any “collar” or other mechanism for
the purpose of establishing a price).

7. Notices. Any notice required or permitted hereunder shall be deemed given
only when delivered personally or when deposited in a United States Post Office
as certified mail, postage prepaid, addressed, as appropriate, if to the
Grantee, at such address as the Company shall maintain for the Grantee in its
personnel records or such other address as he may designate in writing to the
Company, and if to the Company, at 2200 Eller Drive, PO Box 13038, Fort
Lauderdale, FL 33316, Attention: Corporate Secretary or such other address as
the Company may designate in writing to the Grantee.

8. Withholding. All payments or distributions of Restricted Stock or with
respect thereto shall be net of any amounts required to be withheld pursuant to
applicable federal, national, state and local tax withholding requirements. The
Company may require the Grantee to remit to it an amount sufficient to satisfy
such tax withholding requirements prior to delivery of any certificates for such
Restricted Stock or with respect thereto. In lieu thereof, the Company shall
have the right to withhold the amount of such taxes from any other sums due or
to become due from such corporation to the Grantee as the Company shall
determine. The Company may, in its discretion and subject to such rules as it
may adopt (including any as may be required to satisfy applicable tax and/or
non-tax regulatory requirements), permit the Grantee to pay all or a portion of
the federal, national, state and local withholding taxes arising in connection
with the Restricted Stock or any payments or distributions with respect thereto
by electing to have the Company withhold Common Shares having a Fair Market
Value equal to the amount to be withheld, provided that such withholding shall
only be at rates required by applicable statues or regulations.



--------------------------------------------------------------------------------

9. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

10. Amendment and Termination. This Agreement may not be amended or terminated
unless such amendment or termination is in writing and duly executed by each of
the parties hereto.

11. Tenure. The Grantee’s right to continue to serve the Company or any of its
subsidiaries as an officer, employee, or otherwise, shall not be enlarged or
otherwise affected by the award hereunder.

12. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same instrument.

13. Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the
Grantee, his executors, administrators, personal representatives and heirs. In
the event that any part of this Agreement shall be held to be invalid or
unenforceable, the remaining parts hereof shall nevertheless continue to be
valid and enforceable as though the invalid portions were not a part hereof.

14. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, discussions and understandings with respect to such subject
matter.

15. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to principles and provisions thereof relating to conflict or choice of
laws.

16. Amended 2007 Share Incentive Plan Controls. This agreement is subject to all
terms and provisions of the SEACOR Holdings Inc. Amended 2007 Share Incentive
Plan (the “Plan”), which are incorporated herein by reference. In the event of
any conflict, the terms and provisions of the Plan shall control over the terms
and provisions of this Agreement. All capitalized terms herein shall have the
meanings given to such terms by the Plan unless otherwise defined herein or
unless the context clearly indicates otherwise.

IN WITNESS WHEREOF, the Company has executed this Agreement on the date and year
first above written.

 

SEACOR HOLDINGS INC.

 

Paul L. Robinson

Senior Vice-President and General Counsel

The undersigned hereby accepts, and agrees to, all terms and provisions of the
foregoing Restricted Stock Grant Agreement.

 

 

Dated:

 

 